Appellant again presents the point that the venue of this case should have been changed, and that refusal to so order reflected an abuse of the discretion of the trial court. Appellant put eighteen witnesses on the stand, nine of whom expressed the opinion that appellant could get a fair and impartial trial in Angelina county; some of the others saying that they had talked to only a few people, and still others professing to know nothing of the condition outside of their own immediate locality. The state put on five witnesses, all of whom expressed the opinion that a fair and impartial jury could be obtained in said county, and that appellant could get a fair trial therein. The testimony of all these witnesses together with the articles published in the newspapers of said *Page 645 
county regarding this case, as they appear in the record, have all been again carefully reviewed, having regard to the severity of the penalty, but without causing us to change our conclusion that there appears no abuse of the discretion of the trial court in the matter under discussion. As said in our original opinion, there seems to have been no trouble in getting a jury, and if more than one venire was used, that fact is not shown. Nor does there seem complaint that any unfair or prejudiced juror sat in the case, or that anything transpired in the jury room evidencing the presence of prejudice or prejudgment on the part of any juror.
We see no need for discussing the point again raised, that the court below erred in not letting appellant's attorneys ask each juror whether he had paid his poll tax. Article 579, C. C. P., specifically provides that failure to pay poll tax shall not disqualify any person from jury service.
Those bills of exception complaining of the argument of state's counsel have also been reviewed, and none of them are deemed to present statements of such character as to call for a reversal. Without setting any of them out further, it would appear that probably the most serious complaint could be leveled at that argument in which the jury were told by state's counsel that "All the old women of Angelina County between the ages of 60 and 80 have their eyes on you and are anxiously awaiting your verdict in this case, and the state will not be satisfied with any verdict less than the death penalty." There is nothing in the bill to show that there were any women in the court room between the ages of 60 and 80 years, or to raise the probability that such argument would create in the minds of the jury any belief that same was a fact based on anything tangible which might affect or influence the jury. The concluding part of said argument so objected to, i.e., that the state would not be satisfied with any penalty less than death, was not made to depend upon the anxiety of the aged women of the county, and certainly can not be regarded as improper argument.
Not being able to agree with any of the contentions of appellant, the motion for rehearing will be overruled.
Overruled. *Page 646